                                Date Filed 11/02/18      Entry Number 16       Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

 In the matter of the Complaint of         )       Civil Action No.: 2:18-cv-02396-DCN
 MORAN ENVIRONMENTAL                       )
 RECOVERY, LLC, as the owner of the        )
 vessel “Miss June” and her engines,       )
 tackle, appurtenances, etc.               )
                                           )
 For exoneration from, or limitation of,   )
 liability.                                )
                 CONSENT MOTION TO AMEND SCHEDULING ORDER
       Plaintiff above named by and through the undersigned attorneys hereby moves the court

to amend the prior Amended Scheduling Order in accordance with the proposed second amended

scheduling order attached hereto. The current deadlines are set forth in the Amended Scheduling

Order dated December 12, 2018 and filed herein (Entry Number 21). Opposing counsel agrees

to the proposed second amended scheduling order.

                                                     Respectfully submitted,

                                                     By: s/Gedney M. Howe, III
                                                     Gedney M. Howe, III (Fed Bar #1971)
                                                     Law Offices of Gedney M Howe, III, PA
                                                     PO Box 1034
                                                     Charleston, SC 29402
                                                     Phone: 843-722-8048
                                                     Fax: 843-722-2140
                                                     Email: ghowe@gedneyhowe.com

                                                     A. Elliott Barrow, Jr. (Fed Bar #1222)
                                                     Barrow Law Firm, LLC
                                                     1051 Chuck Dawley Blvd.
                                                     Mt. Pleasant, SC 29464
                                                     Phone: 843-352-1440
                                                     Fax: 843-352-1441
                                                     Email: blf@barrowlawfirm.com

                                                     Attorneys for Claimant
April 24, 2019




                                               1
                                  Date Filed 11/02/18   Entry Number 16   Page 2 of 7




WE CONSENT:


By: s/Paul F. Tecklenburg
Paul F. Tecklenburg (Fed ID 3702)
Rivers T. Jenkins, III (Fed ID 5631)
Tecklenburg & Jenkins, LLC
PO Box 20667
Charleston, SC 29413
Phone: 843-534-2628
Facsimile: 843-534-2629
Email: pft@tecklaw.net
rtj@tecklaw.net




                                                2
